ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Raytheon Company and Raytheon                )      ASBCA Nos. 60700, 60701
 Missile Systems                             )
                                             )
Und_er Contract Nos. N00024-04-C-5457        )
   1-                N00024-07-C-5443        )

APPEARANCES FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    John W. F. Chesley, Esq.
                                                    Erin N. Rankin, Esq.
                                                     Gibson, Dunn & Crutcher LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Alexander M. Healy, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Hanscom AFB, MA

                                 ORDER OF DISMISSAL

       The parties' Joint Motion to Dismiss, received on January 27, 2020, r:eports that
the dispute that is the subject of the above-captioned appeals has been settled in
accordance with a settlement agreement effective on January 14, 2020. Accordingly, the
appeals are hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the appeals must be filed within
180 days of the date of this order.

       Dated: January 29, 2020




                                                  clministrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60700, 60701, Appeals of
Raytheon Company and Raytheon Missile Systems, rendered in conformance with the
Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2